Case 3:19-mc-80005-SK Document 8-4 Filed 03/26/19 Page 1 of 2




       Exhibit C
                                          Congregation Record of Processing Activities
                      Case 3:19-mc-80005-SK     Document            8-4 Filed 03/26/19 Page 2 of 2
                                                      Article 30 of GDPR

                                                        Article 30{1)(a): Name and Contact Details of Data Controller - Congregation Name:
                                                                  Richt to
                                                                                                                                                                                                                          Article30(1)(&):
                      Article           Article30(1Jlb):          Process -   Article30(1Jlc):                                                        Article 30(1)(dl: lo   Article30(1)(e): Is       If Transfer,
                                                                                                  Article30(1)(c): Catq:ories of Personal Data                                                                            le1:hnical and
Type of Record        30(1)(f):         Purpose for               Article 6   Catecories of                                                           Whom Perwnal           Data Transferred to a     What is the
                                                                                                  CollN:tion                                                                                                              Orcanizational
                      Rett'fltkm        Processint This Data      or 9 of     Data Subjects                                                           Data is Di.sclosed     Third Country             Lq:al Basis
                                                                                                                                                                                                                          Security Measures
                                                                  GDPR
                                                                                                                                                                                                                          Access is restricted and
                                                                                                                                                                                                                          viewed as confidential.
                                                                  Article
                      s,,                                                                                                                                                                                                 Data held on hard copy
Notice and                                                        6{1)(a),
                      Instructions      Record of publishers                                                                                                                                                              form are kept in files
Consent for Use                                                   6(1)(c),
                      for Use of        civini consent to                     Publishers          Name and surname                                    No one                 No                        None               that are locked with
of Persor1al Data                                                 9{2)(a),
                      Personal Data     process their data                                                                                                                                                                access restricted to
(S-290)                                                           aod
                      (S-291)                                                                                                                                                                                             only authorized
                                                                  9(2)(d)
                                                                                                                                                                                                                          personnel, hard copy is
                                                                                                                                                                                                                          filed in locked cabinet
                                                                                                                                                                                                                          Access is restricted and
                                                                                                                                                                                                                          viewed ,55 confidential.
                                                                  Article
                                                                                                                                                                                                                          Data held on hard copy
                      Sec Letter to     Kecpine of                6{1)(a),
Congregation's                                                                Publishers (non­    N5me, surname, birthdatc, address, telephone                                                                            form are kept in files
                      BOE dated         members hip data          6{1)(f),
Publisher Re1:ord                                                             baptized,           numbers, baptism date, ecnder, prcachine            No one                 No                        None               that arc locked with
                      Janu,5ry6,        includine publisher
Cards (S-21)                                                                  baptized)           activity, anointed/other sheep, privileecs                                                                              access restricted to
                      2017              activity                  Article
                                                                                                                                                                                                                          only authorized
                                                                  9(2)1d)
                                                                                                                                                                                                                          personnel, hard copy is
                                                                                                                                                                                                                          filed in locked cabinet.
                                        To maintain
                                                                                                                                                                                                                          Data is blocked and
                                        membership status
                                                                                                                                                                                                                          access is restricted and
Re1:ordsof                              data, necessary to
                                                                  Article                         Name, eendcr, birthdate, baptism date, date                                Soml" personal data       Leeitimate         vil"wcd as confidential
Confidential                            uphold rclieious                      Publishers and
                      See Letter to                               6(1)(a),                        of disfellowshipping/disassoci,5tion,               Elders workine in      may be transferred        interest of        Data held in h,nd copy
cases includine                         tl"nets (no rcbaptism,                former
                      BOE dated                                   6{1)(f)                         conereeation, reason for                            the Service            via jw.ore e-mail to      rl"lieious         form arl" kept in files
judicial                                rl"movl" from                         Witnesses
                      January 6,                                                                  disfl"llowshippi ng/disassociation, date of         Department at the      the branch office         oreanization       th,5t are locked with
committl"e data                         con1rc1ation),                        (former
                      2017                                        Article                         readmission, names of the l"ldcrs, and last S-      branch office          usine servers in the      and Artk!c         access restricted to
(S-77 and itl"ms in                     protection of                         members)
                                                                  9(2)(d)                         21                                                                         United States             49(1)(a)           only authorized
envelope)                               con1rc1ation, to fulfil
                                                                                                                                                                                                                          personnel, hard copy is
                                        leeitimatc interests of
                                                                                                                                                                                                                          filed in locked cabinl"t
                                        rclieious Ofianization
                                                                                                                                                      Circuit overseer,      Some personal data                           Access to records is
                                                                                                                                                      authorizl"d            may be transferred                           restrictl"d based on
                                        Record of                 Article                                                                                                                              Lceitimatc
                                                                                                                                                      personnel at           vi" jw.ore e-mail to                         security roles and
                      Scl"ll"tterto     appointments and          6(1)(a),                                                                                                                             interl"st of
Elders and                                                                                                                                            branch officl" level   the branch office                            permissions. Data held
                      BOE dated         removals to fulfil        6{1)(f),                        Name, surname, date of appointment or                                                                rclieious
Ministerial                                                                   Publishers                                                              5nd some limited       usine servers in the                         in hard copy form are
                      January 6,        legitimate interests of   and                             deletion                                                                                             organization
Servanb                                                                                                                                               d5ta to authorized     United Statl"S, and                          kept in files that arc
                      2017              the re1ia:ious            Article                                                                                                                              and Artk!c
                                                                                                                                                      personnel at world     some limited data to                         locked with access
                                        oreanization              9(2)(d)                                                                                                                              49(1)(a)
                                                                                                                                                      headquarters in the    world headquarters                           restrictl"d to only
                                                                                                                                                      United States          in the United States                         authorized personnel
                                                                                                                                                                                                                          Access to re<:ords is
                                                                                                                                                                                                                          restricted based on
                                                                                                                                                                             Some personal data        Legitimate
Report on Circuit                                                 Article                                                                                                                                                 security roles and
                      Sec Letter to     To carry out the                                                                                                                     may be transferred        interest of
Overseer's Visit                                                      (f)                                                                             Authorized                                                          permissions. Data held
                      BOE dated         legitimate purposes of    :��                             Comments on the spiritual health of                                        vi" jw.org e-mail to      religious
With                                                                          Pub1ishl"rs                                                             personnel at                                                        in hard copy form arc
                      January 6,        the rcliiiOUS                                             con1rl"a:ation                                                             thl" branch office        oreanization
Congregation (S-                                                  Article                                                                             branch office level                                                 kept in files that arc
                      2017                                                                                                                                                   usine servers in the      andArtk!e
303)                                                              9(2)(d)                                                                                                                                                 locked with accl"SS
                                                                                                                                                                             United States             49(1)(a)
                                                                                                                                                                                                                          restricted to only
                                                                                                                                                                                                                          authorized personnel
                                                                                                                                                                             Personal data may be
                                                                  Article                                                                                                                              Legitimate         Data held in hard copy
                                                                                                                                                                             tr,5nsferred via jw.ore
                      Sec Ll"ttcr to    To carry out the          6{1)(a),                                                                                                                             interest of        form arc kept in fill"s
                                                                              Publishers (non­                                                        Elders in the          e-mail usine servers
Publisher Letters     BOE dated         leeitimatc purposes of    6(1)1ij,                        Comments on the spiritual health of the                                                              religious          th'5t are locked with
                                                                              baptized,                                                               publisher's new        in the United States
of Introduction       January 6,        the rcliiiOUS             aod                             publisher                                                                                            oreanization       accl"ss rcstrictl"d to
                                                                              baptized)                                                               congrceation.          to the ciders of the
                      2017              oreanization              Article                                                                                                                              ond Artkle         only authorized
                                                                                                                                                                             publisher's nl"w
                                                                  9{2)(d)                                                                                                                              49(1)(a)           personnel
                                                                                                                                                                             coneregation
                                                                                                                                                                                                                          Access is restricted and
                                                                                                                                                                                                                          viewed as confidential
                                                                                                                                                      No one - e)(ccpt in                                                 Data held on hard copy
                      Sci" Letter to                                                              Name, surname, health-care instructions;
                                        To assist publishers in                                                                                       cases of medical                                                    form arc kept in files
Advance Medical       BOE dated                                   Article                         n,5me, surname, address, telephone of health­
                                        case of a medical                     Pubtishl"rs                                                             l"ffil"reency (which   No                        None               that arc locked with
Directives            January6,                                   6{1)(a)                         care agent; and name, surname, and addrl"ss
                                        cmcreency.                                                                                                    is the purpose of                                                   access restricted to
                      2017                                                                        of witnesses.
                                                                                                                                                      the form)                                                           only authorized
                                                                                                                                                                                                                          personnl"I, hard copy is
                                                                                                                                                                                                                          filed i n locked cabinet
                                                                                                                                                                             Soml" personal data
                                                                                                  Application date, application status,               Authorized             may be transferred                           Access to records is
                                                                                                  application type, C)(piry datc, end day, end        personnel at           via jw.ora: e-mail to                        restricted based on
                                                                  Article                         time a.m./p.m., start day, start time a.m./p.m.     branch office level,   the branch office         Article 49(1)(a)   security roles and
                                        To review                 6{1)(a)                         (rl"st of application data held in other types of   and some               usini servers in the      -Applicants        permissions. Data held
                      Date received
Applications                            qualifications for        aod         Publishers          records) (Name, surn,5me, birthdate, address,       ,5pplic,5tions to      United States, and        sien c)(phcit      in hard copy form are
                      plus 3 years
                                        volunteer proerams        Article                         telephone numbers, baptism date, ecnder,            world                  some applications         consent on         kept in files that arc
                                                                  9(2)(d)                         ethnicity, eovcrnment identification, marital       headquarters, to       may be transferred        applications       locked with aCCl"SS
                                                                                                  status, skills, privilcecs, spiritual health, and   process the            to world                                     restricted to only
                                                                                                  physical health)                                    applications                                                        authorized personnel
                                                                                                                                                                             United States
                                        To carry out the                                                                                                                                                                  Access is restricted and
                      Rctainl"d until
                                        lceitimatc purposes of                Those who have                                                                                                                              viewed as confidential
                      assignment
Meeting                                 the rclia:ious            Article     joined the                                                                                                                                  Data is placed on the
                      fulfilled and                                                               Name, surname, tl"lcphonl" number                   No one                 No                        None
Assignments                             oreanization,             6{1)(a)     con1rc1ation                                                                                                                                conerceation's notkl"
                      schedule is
                                        indudine or1,anizin1                  school                                                                                                                                      board based on
                      updated
                                        meetings                                                                                                                                                                          consent.
                                                                                                                                                                                                                          Access is restricted and
                                                                                                                                                                                                                          vil"wcd as confidential
                                                                                                                                                                                                                          Data held on h5rd copy
                      As lone as
                                        To be able to contact                 Publishers (non-    Name, surname, tcll"phonl" numbers, e-mail,                                                                             form arl" kept in files
Contact               publisher is in                             Article
                                        publishers in the                     baptized,           addrl"ss information, alternate contact             No one                 No                        None               that are locked with
Information           th,                                         6{1)(a)
                                        event of l"mergcncics                 baptized)           information.                                                                                                            access restricted to
                      congregation
                                                                                                                                                                                                                          only authorized
                                                                                                                                                                                                                          personnel, hard copy is
                                                                                                                                                                                                                          filed in locked cabinet
                                                                                                                                                                                                                          ACCl"SS is rl"strictcd and
                                                                                                                                                                                                                          viewed ,55 confidential
                      As lone as                                                                                                                                                                                          Data is iiven to
                      request is        To respl"ct the wishl"s   Articll"    Ml"mbers of thl"                                                                                                                            publishers so they may
Do Not Calls                                                                                      Addrl"ss                                            Noonl"                 No                        None
                      made to not       of individuals            6{1)(a)     public                                                                                                                                      fulfil wishes of member
                      be contacted                                                                                                                                                                                        of public and not
                                                                                                                                                                                                                          contact them at their
                                                                                                                                                                                                                          home
                                                                                                                                                                                                                          Access is restricted and
                                                                                                                                                                                                                          vil"wcd as confidential
                      As lone as                                                                                                                                                                       None - if          Data held in hard copy
                      active, and                                                                                                                     No one - unll"ss       No - unless               contractually      form arc kept in files
                                        To make purchases,        Article
Vendor Files          legally                                                 Suppliers           Name, company contact information                   contractually          contractually             required the       that arc locked with
                                        pay bills                 6(1)(b)
                      required                                                                                                                        required               requirl"d                 lceal basis is     access restricted to
                      thereafter                                                                                                                                                                       Article 49(1J(b)   only authorized
                                                                                                                                                                                                                          personnl"I, hard copy is
                                                                                                                                                                                                                          filed in locked cabinet
                                                                              Pub1ishl"rs (non­
                                                                  Article                                                                                                    Video rl"cordine of
                                                                              baptizcd,
                                        For the benefit of        6(1)(a)                                                                             Authorized             meetine will by                              Access is restricted
Re<:ordines of                                                                baptized) and
                      Onc wccJ:         cldcrty and sick          aod                             Vidl"o imaecs and voices                            publishers via JW      uploaded and              Article 49(1)(a)   based on permissions
Meetings                                                                      visitors to
                                        publishers                Articll"                                                                            Strl"am                transferred throueh                          and passwords.
                                                                              limited
                                                                  9{2)(d)                                                                                                    strcam.jw.ore
                                                                              conerceations
                                                                                                                                                                                                                          Access to records is
                                                                                                                                                                                                                          restrictl"d based on
                                        To monitor public                                                                                                                                                                 security roles and
Se<:uritv Footage     See specific                                Article                         Audio/video monitoring (even if imaees arc
                                        areas for security and                Public                                                                  No one                 No                        None               permissions,
(CCTV)                law in country                              6{1)(f)                         not stored/kept) and rccordine of public
                                        safety                                                                                                                                                                            unnecessary data is
                                                                                                                                                                                                                          dl"lcted, all data is
                                                                                                                                                                                                                          password protected.
